Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second detection circuits is connected to the second pin, a second control signal terminal, a second detection signal terminal and a second gate line corresponding to the second detection circuit, and each of the second detection circuits is configured to transmit a signal of the second pin to the second detection signal terminal in response to a control signal, and configured to transmit a signal of the second detection signal terminal to the second gate line in response to a signal of the second control signal terminal; and a plurality of third detection circuits, wherein the third detection circuits are disposed in a one-to-one correspondence with first data lines and sensing signal lines located in a same pixel column, and each of the third detection circuits is connected to a first data line corresponding to the third detection circuit, a sensing signal line corresponding to the third detection circuit, a third detection signal terminal and a third control signal terminal, and each of the third detection circuits is configured to transmit a signal of the third pin to the third detection signal terminal in response to a control signal, and configured to transmit a signal of the third detection signal terminal to the sensing signal line in response to a signal of the third control signal terminal. (see fig 1 and fig 2 62 and 63 [0042-0043])” with all other limitation cited in claims 1 and 16 and “ a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second 

Yoo et al US 20110210958 discloses an OLED display with sensing driver that apply detections signals SE to the display unit but does not disclose “a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second detection circuits is connected to the second pin, a second control signal terminal, a second detection signal terminal and a second gate line corresponding to the second detection circuit, and each of the second detection circuits is configured to transmit a signal of the second pin to the second detection signal terminal in response to a control signal, and configured to transmit a signal of the second detection signal terminal to the second gate line in response to a signal of the second control signal terminal; and a plurality of third detection circuits, wherein the third detection circuits are disposed in a one-to-one correspondence with first data lines and sensing signal lines located in a same pixel column, and each of the third detection circuits is connected to a first data line corresponding to the third detection circuit, a sensing signal line corresponding to the third detection circuit, a third detection signal terminal and a third control signal terminal, and each of the third detection circuits is configured to transmit a signal of the third pin to the third detection signal terminal in response to a control signal, and configured to transmit a signal of the third detection signal terminal to the sensing signal line in response to a signal of the third control signal terminal”.




Kim et al US 20140354285 discloses an OLED display panel capable of detecting a defect in a pixel unit but does not disclose “a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second detection circuits is connected to the second pin, a second control signal terminal, a second detection signal terminal and a second gate line corresponding to the second detection circuit, and each of the second detection circuits is configured to transmit a signal of the second pin to the second detection 


Kim et al US 20150090961 discloses an OLED display panel capable of detecting a defect in a pixel circuit or a cell test but does not disclose “a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second detection circuits is connected to the second pin, a second control signal terminal, a second detection signal terminal and a second gate line corresponding to the second detection circuit, and each of the second detection circuits is configured to transmit a signal of the second pin to the second detection signal terminal in response to a control signal, and configured to transmit a signal of the second detection signal terminal to the second gate line in response to a signal of the second control signal terminal; and a plurality of third detection circuits, wherein the third detection circuits are disposed in a one-to-one correspondence with first data lines and sensing signal lines located in a same pixel column, and each of the third detection circuits is connected to a first data line corresponding to the third detection circuit, a sensing signal line corresponding to the third detection circuit, a third 


Jang et al US 20150241501 discloses an OLED display panel capable of detecting a defect in a pixel circuit or a cell test but does not disclose “a plurality of second detection circuits, wherein the second detection circuits and second gate lines are disposed in a one-to-one correspondence, and each of the second detection circuits is connected to the second pin, a second control signal terminal, a second detection signal terminal and a second gate line corresponding to the second detection circuit, and each of the second detection circuits is configured to transmit a signal of the second pin to the second detection signal terminal in response to a control signal, and configured to transmit a signal of the second detection signal terminal to the second gate line in response to a signal of the second control signal terminal; and a plurality of third detection circuits, wherein the third detection circuits are disposed in a one-to-one correspondence with first data lines and sensing signal lines located in a same pixel column, and each of the third detection circuits is connected to a first data line corresponding to the third detection circuit, a sensing signal line corresponding to the third detection circuit, a third detection signal terminal and a third control signal terminal, and each of the third detection circuits is configured to transmit a signal of the third pin to the third detection signal terminal in response to a control signal, and configured to transmit a signal of the third detection signal terminal to the sensing signal line in response to a signal of the third control signal terminal”.





For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 1/15/2022Primary Examiner, Art Unit 2692